IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                      FILED
                                                        June 12, 1998

RONDA GALE WILDER,              )                     Cecil W. Crowson
                                )                    Appellate Court Clerk
      Plaintiff/Appellant,      )   Warren Circuit
                                )   No. 8680
VS.                             )
                                )   Appeal No.
LLOYD CLINTON RAINS,            )   01A01-9709-CV-00519
                                )
      Defendant/Appellee.       )




                    APPEAL FROM THE CIRCUIT COURT
                         FOR WARREN COUNTY
                      AT McMINNVILLE, TENNESSEE


              THE HONORABLE CHARLES D. HASTON, JUDGE



For Plaintiff/Appellant:                 For Defendant/Appellee:

Bernard K. Smith                         B. Timothy Pirtle
H. Thomas Parsons                        McMinnville, Tennessee
Parsons, Nichols & Johnson
Manchester, Tennessee




                   AFFIRMED AND REMANDED




                                    WILLIAM C. KOCH, JR., JUDGE
                          MEMORANDUM OPINION


      This appeal arose from a collision on a two-lane rural road in which a vehicle
traveling in one lane struck a vehicle that was turning left. The driver of the
oncoming vehicle sued the driver of the turning vehicle in the Circuit Court for
Warren County. After a jury returned a verdict allocating fault equally between the
two drivers, the trial court entered a judgment awarding nothing to the plaintiff driver.
On this appeal, the plaintiff driver asserts that the evidence does not support the
jury’s verdict. We have determined that the record contains material evidence to
support the jury’s verdict and, therefore, affirm the judgment in accordance with
Tenn. Ct. App. R. 10(b).1


                                                  I.


      Ronda Gale Wilder was driving to work on the morning of April 29, 1992 on
Old Wells Road, a two-lane rural road in Warren County. At the same time, Lloyd
Clinton Rains was driving in the opposite direction along Old Wells Road following
an early morning of hunting. Mr. Rains was in the process of turning left across Ms.
Wilder’s lane of travel when Ms. Wilder breached the crest of a hill and struck the
front half of the passenger’s side of Mr. Rains’s truck.


      Mr. Rains testified at trial that he had stopped and had checked for oncoming
traffic before he began his turn and that he did not see Ms. Wilder’s automobile when
he started his turn. For her part, Ms. Wilder stated that she was driving at a safe
speed and that Mr. Rains simply turned into the path of her automobile. A jury
returned a verdict apportioning fifty percent of the fault to Ms. Wilder and fifty
percent to Mr. Rains. In accordance with Tennessee’s modified comparative fault



      1
          Tenn. Ct. App. R. 10(b) provides that

              The Court, with the concurrence of all judges participating in the case, may
      affirm, reverse or modify the actions of the trial court by memorandum opinion when
      a formal opinion would have no precedential value. When a case is decided by
      memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
      not be published, and shall not be cited or relied upon for any reason in a subsequent
      unrelated case.

                                                  -2-
system,2 the trial court entered a judgment awarding Ms. Wilder nothing. The trial
court later denied Ms. Wilder’s motion for a new trial. Ms. Wilder has perfected this
appeal and insists that the record contains no material evidence to support the verdict.


                                              II.


       We do not reweigh the evidence or re-evaluate the credibility of witnesses
when we are called upon to review the evidentiary foundation of a jury verdict. See
Reynolds v. Ozark Motor Lines, Inc., 887 S.W.2d 822, 823 (Tenn. 1994); Witter v.
Nesbit, 878 S.W.2d 116, 121 (Tenn. Ct. App. 1993). It is irrelevant where the weight
or the preponderance of the evidence lies. See Memphis St. Ry. Co. v. Norris, 108
Tenn. 632, 634, 69 S.W. 325, 326 (1902); Bynum v. Hollowell, 656 S.W.2d 400, 402
(Tenn. Ct. App. 1983). Our task is to review the record to determine whether it
contains material evidence to support the jury’s verdict. See Tenn. R. App. P. 13(d);
Reynolds v. Ozark Motor Lines, Inc., 887 S.W.2d at 823. Accordingly, we take the
strongest legitimate view of the evidence supporting the verdict, see Electric Power
Bd. v. St. Joseph Valley Structural Steel Corp., 691 S.W.2d 522, 526 (Tenn. 1985),
and will set aside a jury verdict only if there is no material evidence to support it. See
Whitaker v. Harmon, 879 S.W.2d 865, 867 (Tenn. Ct. App. 1994).


       After reviewing the evidence in the light most favorable to the jury’s verdict,
we conclude that there is material evidence to support the jury’s equal allocation of
fault between Ms. Wilder and Mr. Rains. The accident occurred near the crest of a
hill, and the photographic evidence depicts a limited sight distance. Taking into
consideration Mr. Rains’s testimony that the road was clear before he began his left
turn, the point of impact on Mr. Rains’s truck, and the damage to both vehicles, the
jury could have determined that Ms. Wilder was not driving at a safe speed given her
limited sight distance. Both parties presented the jury with little more than their own
self-serving accounts of the accident. The jury heard the parties’ testimony, observed
the parties as they testified, and determined that they were equally at fault. We have
no basis for concluding that the record does not contain material evidence supporting
the verdict.


       2
        See McIntyre v. Balentine, 833 S.W.2d 52, 57 (Tenn. 1992) (holding that a plaintiff may
recover only if his or her negligence either does not exceed or is less than the defendant’s
negligence).

                                             -3-
                                       III.


      We affirm the judgment and remand the case to the trial court for whatever
further proceedings may be required. We tax the costs of this appeal to Ronda Gale
Wilder and her surety for which execution, if necessary, may issue.


                                              ______________________________
                                              WILLIAM C. KOCH, JR., JUDGE


CONCUR:


__________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION



__________________________________
WILLIAM B. CAIN, JUDGE




                                       -4-